Citation Nr: 0840348	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-42 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.D.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 12, 1955 to June 25, 1955 and in the United 
States Navy from May 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Procedural history

In March 1961, the veteran filed a claim of entitlement to 
service connection for bilateral pes planus.  The veteran's 
claim was denied in a May 1961 rating decision.  
The veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

The veteran requested that the RO reopen the claim in 
February 2002.  The RO determined that new and material 
evidence had not been submitted and declined to reopen the 
claim.  See Glynn v. Brown, 6 Vet. App. 523, 528 (1994) [a 
decision that new and material evidence was not submitted is 
a denial that there is a claim; it is not a final denial or 
disallowance of a claim].

In January 2004, the veteran again filed to reopen his 
previously denied pes planus claim.  This was denied in an 
April 2004 rating decision.  The veteran requested de novo 
review of his claim by a Decision Review Officer (DRO) in 
August 2004.  The DRO issued a statement of the case (SOC) in 
October 2004, in which the veteran's claim was reopened and 
denied.  The veteran initiated this appeal by filing a timely 
substantive appeal [VA Form 9] in December 2004.  

In January 2008, the veteran presented sworn testimony during 
a personal hearing in Waco, Texas which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

At the January 2008 hearing, the veteran submitted additional 
evidence directly to the Board.  At that time, the veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

In October 2008, the Board determined that an opinion from a 
medical expert (IME) was required to ascertain whether the 
veteran's pre-existing bilateral pes planus was aggravated 
beyond the natural progress of the disability during or due 
to his military service.  See 38 C.F.R. § 20.901 (2008).  The 
resulting medical opinion was received by the Board in 
November 2008 and it will be discussed below.


FINDINGS OF FACT

1.  In May 1961, the RO denied the veteran's claim of 
entitlement to service connection for bilateral pes planus.  
The veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the May 1961 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for bilateral pes planus.

3.  The evidence of record demonstrates that the veteran's 
bilateral pes planus 
pre-existed his active military service.

4.  The competent medical evidence of record indicates that 
the veteran's bilateral pes planus was aggravated by his 
active military service.


CONCLUSIONS OF LAW

1.  The May 1961 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the May 1961 RO decision, new and material evidence 
has been received with respect to the veteran's claim of 
entitlement to service connection for bilateral pes planus; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2008).

3.  The veteran's pre-existing bilateral pes planus was 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral pes 
planus.  Implicit in his claim is the contention that new and 
material evidence, which is sufficient to reopen the 
previously-denied claim, has been received.

Although the RO reopened the veteran's claim, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  As 
such, the Board will first consider whether new and material 
evidence has been received sufficient to reopen the claim.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2004.  The letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

The letter notified the veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The February 2004 letter indicated new 
and material evidence was required to reopen the claim, and 
specifically noted "to qualify as "new," the evidence must 
be submitted to VA for the first time.  In order to be 
considered "material evidence," the additional information 
must relate to an unestablished fact necessary to 
substantiate your claim."  [Emphasis as in original].  As 
such, the veteran was advised what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  While the Board notes that the veteran was 
not specifically advised as to why his service connection 
claim was denied pursuant to Kent, the claim is being 
reopened and, therefore, the veteran has suffered no 
prejudicial error.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the February 2004 letter stated 
that VA would assist the veteran in obtaining relevant 
records from any Federal agency, to include military records, 
Social Security Administration (SSA) records and medical 
records at VA hospitals.  The veteran was also advised in the 
letter that a VA examination would be scheduled if necessary 
to make a decision on his claim.  With respect to records 
from private doctors and hospitals, the VCAA letter informed 
the veteran that VA would make reasonable efforts to request 
such records.

The February 2004 VCAA letter emphasized, "[y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The February 2004 letter specifically requested, "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This complies with 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided with Dingess notice in the November 
2006 supplemental statement of the case (SSOC).  Moreover, 
with respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) in-service aggravation of disease or injury 
(in-service stressors) and (3), connection between the 
veteran's service and the claimed disability.  As to element 
(4) and (5), degree of disability and effective date, any 
lack of notice is harmless at this point in time as the Board 
is granting service connection for bilateral pes planus.  The 
Board is confident that prior to assigning a disability 
rating and effective date, the agency of original 
jurisdiction will provide the veteran with additional Dingess 
notice.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  As has been noted above, 
the duty to assist does not attach until the clam is 
reopened.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned Veterans Law Judge 
in January 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting 
that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in January 2004, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence

When the veteran's claim of entitlement to service connection 
for bilateral pes planus was denied by the RO in May 1961, 
the following pertinent evidence was of record.

The veteran's service treatment records indicated that the 
veteran reported a history of "degree 2 pes planus" at his 
May 1957 enlistment examination.  Records of a U.S. Navy 
Medical Board survey indicate that the veteran reported that 
he had developed bilateral pes planus prior to service.  The 
survey noted that the veteran had a "long history of flat 
feet, possibly traumatic in origin sustained at the age of 
twelve when he jumped from the roof of a house. . . Since his 
enlistment into the Navy his feet have become much worse, 
especially with long standing on metal decks."  Physical 
examination "revealed a 3rd degree pes planus on the right 
and a 2nd degree pes planus on the left."  The Medical Board 
concluded "[i]t is the opinion of this Board that this man 
has severe symptomatic bilateral flat feet. . . which existed 
prior to his enlistment and has not been aggravated during 
his period of active service to a greater degree than during 
a comparable period of normal civilian life."  

Also of evidence was a March 1961 letter from the veteran's 
mother, who stated that her son had "a slight case of fallen 
arches and was wearing corrective foot braces when he 
volunteered for the Navy in April of 1957."  

A VA examination was administered in April 1961, at which 
time the VA examiner diagnosed the veteran with "weak feet 
with bilateral grade 3 pes planus, pronation, vargus 
inversion and callouses; moderately severe symptoms."  

The May 1961 rating decision 

In May 1961, the RO denied the veteran service connection for 
bilateral pes planus.  The RO stated that "[t]he evidence 
shows that the veteran had had pes planus for many years 
prior to his service. . . The board finds that the 
advancement in severity due to being in service was not 
greater than was to be expected from natural progress of the 
pre-existing condition. . . The record will not support 
service connection of any disability."  One of the three 
signatories of the May 1961 RO rating decision was a 
physician.  

The veteran was informed of the rating decision by letter 
from the RO dated May 1961.  He did not appeal.  

In January 2004, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim, this 
appeal followed.  The evidence which has been added to the 
record since the May 1961 rating decision will be discussed 
in the Board's analysis, below.



Analysis

Finality/new and material evidence

As has been described above, the RO's May 1961 denial of the 
veteran's claim was predicated on its conclusion that the 
veteran's pre-existing bilateral pes planus was not 
aggravated by his active military service beyond the natural 
progression of his disability.  

The May 1961 RO decision which denied the veteran's original 
claim of entitlement to service connection for bilateral pes 
planus is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  As explained above, the veteran's 
claim may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 
(2008); see also Barnett, supra.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted evidence bears directly and 
substantially upon the specific matter under consideration 
[i.e., the issue of in-service aggravation].  

In reviewing the evidence added to the claims folder since 
the May 1961 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the 
veteran's claim.  Specifically, the November 2008 expert 
opinion indicated that the veteran "had pes planus prior to 
enlistment.  He developed a worsening of this condition while 
on active duty. . . Based on a review of his entire pertinent 
medical history, this veteran's pre-existing bilateral pes 
planus was aggravated beyond the natural progress of the 
disorder during his military service."

Also newly added to the record is a medical nexus opinion 
from Dr. W.H. dated July 2004.  In the letter, Dr. W.H. 
summarized the veteran's bilateral foot disabilities and 
concluded, "[i]t is my opinion that, over the course of 
time, [the veteran's] . . . severe flat feet have been 
aggravated . . . in the U.S. Navy with . . . the types of 
shoe gear and surfaces as noted within his medical records of 
1961."  

The medical opinion evidence associated with the claims 
folder subsequent to the May 1961 rating decision is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the veteran's 
claim of entitlement to service connection for bilateral pes 
planus.  The additional evidence suggests that the veteran's 
pre-existing bilateral pes planus was aggravated by his 
active military service beyond the natural progression of the 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  Therefore, new and material evidence 
has been received pursuant to 
38 C.F.R. § 3.156(a).  The veteran's claim for entitlement to 
service connection for bilateral pes planus is therefore 
reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
veteran's claim on a de novo basis.  See the October 2004 SOC 
as well as a SSOC dated in November 2006.  As was indicated 
in the Introduction, the veteran presented testimony at a 
Board hearing in January 2008.  Thus, there is no prejudice 
to him in the Board's consideration of his claim on the 
merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, VA has obtained the veteran's service treatment 
records and all identified VA and private treatment records.  
These records have been associated with the veteran's claims 
file.  In addition, the Board obtained an IME in November 
2008.  Accordingly, the Board finds that under the 
circumstances of this case, the VA has satisfied the duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Discussion of the merits of the claim

The veteran acknowledges that his pes planus pre-existed his 
enlistment, and this is amply demonstrated in the service 
medical records.  He contends that his bilateral pes planus 
was aggravated by the demands of active military service.  
See, e.g., VA Form 9 dated December 2004.  

It is undisputed that the veteran currently has bilateral pes 
planus.  Specifically, the July 2004 letter from Dr. W.H. 
documents the veteran's continuing treatment for 
complications associated with the disability.  

(i.)  Presumption of soundness

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the veteran had bilateral pes planus which pre-existed 
his military service.

Crucially, the May 1957 entrance examination specifically 
indicated that the veteran had bilateral pes planus.  Since 
this disorder was noted upon enlistment examination, the 
statutory presumption of soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  Moreover, the 
veteran was medically discharged in February 1961, based on 
the findings of the January 1961 Medical Board which 
indicated that the veteran had bilateral pes planus, which 
pre-existed his active military service.  The veteran has not 
disputed that his bilateral pes planus preceded his 
enlistment into military service.  Indeed, he has repeatedly 
maintained that this disability pre-dated his enlistment into 
active military service.  See  the January 2008 Board hearing 
transcript.  

Accordingly, the presumption of soundness on enlistment has 
been rebutted.  



(ii.)  Aggravation

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  Thus, the Board will move on to a discussion of 
aggravation.  

A pre-existing disability will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2008).  After a through review of the record, the 
Board finds that the competent medical evidence demonstrates 
that the veteran's bilateral pes planus disability was 
permanently worsened beyond the natural progression of the 
disability due to his active military service.

Crucially, the November 2008 medical expert reviewed the 
veteran's entire medical history and stated that the veteran 
"developed a worsening of [his bilateral pes planus] while 
on active duty."  He concluded that the veteran's "pre-
existing bilateral pes planus was aggravated beyond the 
natural progress of the disorder during his military 
service."  

The opinion of the November 2008 IME is consistent with the 
evidence of record, including the July 2004 letter from Dr. 
W.H.  As described above, Dr. W.H. summarized the veteran's 
bilateral feet disabilities and concluded, "[i]t is my 
opinion that, over the course of time, [the veteran's] . . . 
severe flat feet have been aggravated . . . in the U.S. Navy 
with . . .  the types of shoe gear and surfaces as noted 
within his medical records of 1961."  

Moreover, the January 1961 Medical Board survey, although 
concluding that the pre-existing pes planus was not 
aggravated by naval service, nonetheless stated: "[s]ince 
his enlistment into the Navy his feet have become much worse, 
especially with long standing on metal decks..."  [Emphasis 
added].

The only medical opinion contrary to the opinions of Dr. W.H. 
and the November 2008 medical expert is that of the Navy 
Medical Board, which determined, without explanation, that 
the veteran's pre-existing bilateral pes planus was not 
aggravated by his more than three years of active military 
service.  This opinion does not, however, constitute clear 
and unmistakable evidence that the veteran's condition was 
not aggravated by service, particularly in light of the 
veteran's service records which show a worsening of the 
condition in service.  Moreover, it was simply impossible for 
the Medical Board to appreciate the impact of the veteran's 
worsening pes planus once he resumed civilian life.  

In that connection, the Board has no reason to disbelieve the 
veteran's sworn testimony, given at the January 2008 hearing, 
concerning the significant worsening of his bilateral pes 
planus in military service.  The veteran's testimony is 
consistent with the service treatment records, which as 
indicated above, document numerous foot problems and 
complains of pain.  Accordingly, the Board accepts the 
veteran's testimony as credible and probative.

The Board does not find that the May 1981 rating decision 
constitutes a medical opinion, notwithstanding the fact that 
one of the signatories was a physician.  Rather, it was an 
adjudicative action. 

After having thoroughly reviewed the record on appeal, the 
Board finds the opinion of the November 2008 medical expert, 
supported as it is by the veteran's medical history, to be 
highly probative, especially when compared to the 
unexplained, conclusory determinations of the January 1961 
Medical Board.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  

The medical evidence of record demonstrates that the 
veteran's bilateral pes planus was permanently aggravated as 
a result of active military service.  The November 2008 IME 
and the letter from Dr. W.H., in addition to the service 
treatment records and the veteran's testimony, support this 
conclusion.  

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran's pre-existing bilateral pes 
planus was aggravated beyond the normal progression of the 
disability during service.  The benefit sought on appeal is 
therefore granted.

Additional comment

The Board wishes to make it clear that service connection is 
granted only for disability resulting from in-service 
aggravation of the pre-existing bilateral pes planus.  It is 
not the Board's responsibility to determine the degree of 
aggravation in the first instance.  See 38 C.F.R. § 4.22 
(2008).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


